Citation Nr: 1529527	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.

2.  Entitlement to service connection for a left wrist disability.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claims for service connection.  The Board remanded the left wrist claim in August 2012 and the psychiatric claim in September 2014, following a January 2014 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) that, in pertinent part, vacated and remanded the claim on the basis that VA failed to obtain an adequate medical opinion addressing the diagnosis and etiology of the Veteran's claimed psychiatric disorder.  In the August 2012 and September 2014 remands, the Board directed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations and then re-adjudicate the claims.  The AOJ scheduled VA orthopedic examination, which was conducted in August 2012, and VA psychiatric examination, which was conducted in January 2015.  The Veteran was then provided supplemental statements of the case (SSOCs) in January 2015 and February 2015, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2007.  A transcript of the hearing has been associated with the claims file. 

The issues of whether new and material evidence has been received to reopen a claim for service connection for a back disorder, entitlement to service connection for a left hand disorder, and entitlement to a disability rating higher than 20 percent for residuals of a left hand injury affecting the long, ring, and little fingers have been raised by the record in November 2011, April 2012, and July 2014 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for an acquired psychiatric disorder, to include bipolar disorder, and for a left wrist disability.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various VA facilities associated with the Birmingham VA Medical Center (VAMC).  Records in the file specifically document treatment from care providers at Birmingham VAMC facilities dated most recently in May 2003; however, despite the reference by the January 2015 VA examiner to ongoing records of the Veteran's treatment as recently as January 2015, and the indication in the most recent SSOCs that current records of treatment at Birmingham VAMC facilities were reviewed in the course of those adjudications, those records-and, indeed, all records for the period more recent than May 2003 from the Birmingham VAMC facilities-are not present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the Birmingham VAMC, dating from May 2003 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or in an SSOC, it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2014).  

Here, after the issuance of the most recent SSOCs in January 2015, in which the left wrist claim was addressed, and February 2015, in which the psychiatric claim was addressed, the Veteran submitted evidence pertinent to his claims, in the form of a letter from the Veteran's private orthopedic treatment provider, as well as a military personnel record showing that the Veteran was separated from service due to "apathy, defective attitude or inability to expend effort constructively."  The AOJ, however, did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these issues has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as VA examinations conducted in December 1981, February 2003, December 2008, and January 2015.  The Veteran's service treatment records are silent as to any psychiatric diagnoses, although he responded "Yes" when asked on his May 1977 separation medical history report if he experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  A mental status evaluation conducted at the time, however, assigned no psychiatric diagnosis.  

Since his separation from service, the Veteran has been seen on multiple occasions for treatment.  As relevant to the current appeal, the Veteran was hospitalized in October 1993 for suicidal ideation.  Records reflect that the Veteran reported multiple stressors at that time, including difficulties with his girlfriend and children and danger he faced due to working with police to identify criminals.  He was diagnosed at intake with adjustment disorder but was found during the course of his hospitalization to display no symptoms of depression or bipolar disorder; rather, his treatment providers found that "his major concern was his safety."  At discharge, the Veteran was noted to experience only substance abuse issues and malingering in an attempt to "avoid harm in [the] streets."  His diagnoses were alcohol and cocaine abuse and malingering, as well as antisocial personality disorder.  He was again referred for treatment in April 2000 for what was identified at the time as depression, although no clear diagnosis or follow-up treatment is of record.  The Veteran was also awarded disability benefits from the Social Security Administration in March 2004, at which time he was noted to carry diagnoses of bipolar disorder, generalized anxiety disorder, and a personality disorder.

The Veteran was afforded VA examinations in December 1981, February 2003, December 2008, and January 2015.  At the December 1981 examination, the Veteran reported that he had "no history of emotional illness," and no psychiatric diagnosis was assigned.  At the February 2003 VA examination, the Veteran reported that he had a history of treatment for bipolar disorder, beginning shortly after his separation from service, and had been hospitalized on multiple occasions.  He was diagnosed at that time with bipolar disorder, but no etiological opinion was provided.  To rectify this omission, the Veteran was again provided VA examination in December 2008.  At that time, the examiner noted the Veteran's extensive history of legal and substance abuse problems, as well as his reports of first experiencing suicidal ideation in 1978, shortly after his separation from service.  The Veteran complained of depression, withdrawal, and paranoia, as well as recurrent panic attacks.  The examiner diagnosed the Veteran with a mood disorder and polysubstance abuse in remission, as well as noting maladaptive personality features.  In her opinion, the examiner stated that the disorders are not related to the Veteran's service, including his in-service motor vehicle accident.  In her rationale, however, the examiner stated only that the Veteran has a "significant history of polysubstance abuse and chronic maladaptive personality features.  His symptoms are not considered secondary to military service."  She did not provide any rationale for these conclusions.

Pursuant to the Board's September 2014 remand, the Veteran was again provided VA psychiatric examination in January 2015.  At that time, he was diagnosed with an unspecified depressive disorder as well as a history of substance misuse.  The examiner acknowledged the Veteran's report on his May 1977 separation report of medical history that he experienced depression and nervousness but noted that the examiner attributed the symptoms to the Veteran's "present situation . . . .  No indications were given that a significant mental illness was present."  The examiner also pointed to records from the Veteran's ongoing treatment with VA providers, in which he reported that he had been recently depressed due to the death of his daughter.  In opining that the Veteran's current psychiatric disorder is less likely than not related to service, the examiner found that there was no evidence in his service treatment records to establish that the Veteran "had chronic, clinically significant psychiatric problems for which he received treatment" while in service.  The examiner further opined that the separation examiner's note referencing depression and nervousness did not "necessarily connote a formal mental health diagnosis" and noted that mental status examination conducted at the time did not find any psychiatric abnormalities.  The examiner further acknowledged the Veteran's report that he had first sought psychiatric treatment in the late 1970s, shortly after service, but noted that the record does not document any post-service treatment until 1993, at which time the Veteran reported that he was seeking treatment not for psychiatric symptoms but to remain safe from criminals.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner's January 2015 opinion did not have the full record available to review, as the service personnel record documenting the Veteran's separation from service due to "apathy, defective attitude or inability to expend effort constructively" was not associated with the claims file until after the examination was conducted.  Further, the Board notes that in his January 2015 opinion, the VA examiner based his opinion in part on a finding that there was no documentation of diagnosis or treatment of the Veteran's claimed psychiatric disorder during service.  However, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as psychiatric symptoms during service or symptoms of a current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Savage v. Gober, 10 Vet. App. 488, 495 (1997).   

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the January 2015 opinion concerning the Veteran's claimed acquired psychiatric disorder.  In opining as to whether any such disorder had its origin in service, the examiner must discuss not only the Veteran's complaints at separation of depression, excessive worry, and trouble sleeping, but also the service personnel record documenting the Veteran's separation from service due to "apathy, defective attitude or inability to expend effort constructively."  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the January 2015 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Birmingham VAMC any available medical records pertaining to the Veteran's treatment at any associated facility at any time from May 2003 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  The Veteran's claims file should be referred to the psychologist who provided the January 2015 VA examination.  The entire claims file must be made available to and reviewed by the examiner.  

The examiner should be asked to provide additional opinion and discussion as to the medical probabilities that any diagnosed acquired psychiatric disorder is related to the Veteran's period of military service.  The examiner must discuss the service personnel record documenting the Veteran's separation from service due to "apathy, defective attitude or inability to expend effort constructively," along with his contention that this evidence of apathy constitutes evidence of an in-service psychiatric disorder, in the context of any negative opinion.  All opinions must be set forth and explained in the context of the record.

The medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

3.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOCs, which were issued in January 2015 and February 2015.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




